******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. TILDEN DOTSON
                (AC 36340)
                  Beach, Prescott and Foti, Js.
    Argued October 27, 2014—officially released January 6, 2015

   (Appeal from Superior Court, judicial district of
Tolland, geographical area number nineteen, Mullarkey,
    J. [motion to suppress]; Simo´n, J. [judgment].)
  Brendan R. Putman, for the appellant (defendant).
   Jacob L. McChesney, special deputy assistant state’s
attorney, with whom, on the brief, were Matthew C.
Gedansky, state’s attorney, and Andrew Reed Durham,
assistant state’s attorney, for the appellee (state).
                         Opinion

   PER CURIAM. The defendant, Tilden Dotson, appeals
from the judgment of conviction, rendered following a
conditional plea of nolo contendere, of operating a
motor vehicle while under the influence of intoxicating
liquor or drugs, in violation of General Statutes § 14-
227a. The defendant claims that the court erred in deny-
ing his motion to suppress. We affirm the judgment of
the trial court.
   The following facts and procedural history are rele-
vant. On August 10, 2012, Officer Bryan Sembersky of
the Vernon Police Department executed a Terry1 stop
of the defendant’s vehicle. The defendant was arrested
and charged with driving under the influence of intox-
icating liquor or drugs in violation of § 14-227a.2 The
defendant was also charged in a part B information
with having previously been convicted of operating a
motor vehicle while under the influence of intoxicating
liquor or drugs in violation of § 14-227a. The defendant
filed a motion to suppress any and all evidence obtained
as a result of the stop.
   After an evidentiary hearing, the court, Mullarkey,
J., denied the defendant’s motion. The court found that
the defendant drove on Franklin Street in Vernon at ‘‘a
higher than normal rate of speed and stopped very close
before two emergency stop signs that were placed in
the road to guard a downed power line.’’ The court
continued: ‘‘Even when facing these two stop signs,
police protective tape and the rear overhead flashing
lights of a police cruiser, the defendant failed to heed
the flashlight beam shined on him by the officer.
Instead, the defendant made a ‘K’ turn during which his
front tire mounted the sidewalk in violation of General
Statutes § 14-250a. The defendant then drove off in the
opposite direction to his original path.’’ The court found
that the preceding undisputed facts ‘‘provided the offi-
cer with more than reasonable and articulable suspicion
to stop the defendant’s vehicle before it left the neigh-
borhood.’’ Following the denial of his motion to sup-
press, the defendant entered conditional pleas of nolo
contendere to the charge of operating a motor vehicle
under the influence of intoxicating liquor or drugs in
violation of § 14-227a and on the part B charge of having
previously been convicted of violating § 14-227a. The
defendant was sentenced to two years imprisonment,
execution suspended after five months, followed by
two years probation with various conditions. This
appeal followed.
  ‘‘[O]ur standard of review of a trial court’s findings
and conclusions in connection with a motion to sup-
press is well defined. A finding of fact will not be dis-
turbed unless it is clearly erroneous in view of the
evidence and pleadings in the whole record . . . .
[When] the legal conclusions of the court are chal-
lenged, [our review is plenary, and] we must determine
whether they are legally and logically correct and
whether they find support in the facts set out in the
court’s [ruling] . . . .’’ (Internal quotation marks omit-
ted.) State v. Ocasio, 112 Conn. App. 737, 742–43, 963
A.2d 1109, cert. denied, 292 Conn. 904, 973 A.2d 106
(2009).
   ‘‘A stop pursuant to Terry v. Ohio, [392 U.S. 1, 21–22,
88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)], is legal if three
conditions are met: (1) the officer must have a reason-
able suspicion that a crime has occurred, is occurring,
or is about to occur; (2) the purpose of the stop must
be reasonable; and (3) the scope and character of the
detention must be reasonable when considered in light
of its purpose. . . . The United States Supreme Court
has further defined reasonable suspicion for a traffic
stop as requiring some minimal level of objective justifi-
cation for making the stop. . . . Because a reasonable
and articulable suspicion is an objective standard, we
focus not on the actual state of mind of the police
officer, but on whether a reasonable person, having the
information available to and known by the police, would
have had that level of suspicion.’’ (Citations omitted;
internal quotation marks omitted.) State v. Cyrus, 297
Conn. 829, 837–38, 1 A.3d 59 (2010). An officer may
conduct a Terry stop based on a traffic infraction. State
v. Dukes, 209 Conn. 98, 122, 547 A.2d 10 (1988).
  The defendant takes issue with the first component
of the three part test for a Terry stop and argues that
the court erred in determining that the officer had a
reasonable suspicion that he had committed a traffic
infraction or other motor vehicle violation. He argues
that ‘‘[t]here is not a single motor vehicle violation to
be found in the court’s factual findings . . . .’’
   The court found that the front tire of the defendant’s
vehicle mounted the sidewalk in violation of § 14-250a.
Section 14-250a provides in relevant part: ‘‘(a) No per-
son shall operate any motor vehicle upon . . . any pub-
lic sidewalk except to cross such sidewalk to enter or
leave adjacent areas . . . . (c) Violation of any provi-
sion of this section shall be an infraction.’’
  The defendant argues that he did not commit a motor
vehicle infraction when, in the process of turning his
vehicle around, the front tire of his vehicle mounted
the sidewalk. The defendant does not challenge the
court’s finding that his front tire mounted the sidewalk.
Rather, he relies on the exception to § 14-250a that
permits a motorist to cross a sidewalk if leaving an
adjacent area. He argues that this was ‘‘exactly what
the defendant was doing.’’
  The court reasonably could have found that the
exception did not apply because the defendant was not
leaving or entering an adjacent area such as a driveway.
Moreover, the court found that the facts of the case
‘‘provided the officer with more than reasonable and
articulable suspicion to stop the defendant’s vehicle
before it left the neighborhood.’’ Under the totality of
all the circumstances, as found by the trial court, the
court properly concluded that the police entertained
a reasonable and articulable suspicion that criminal
activity was afoot.3 Accordingly, the court did not err
in denying the defendant’s motion to suppress.
      The judgment is affirmed.
  1
    See Terry v. Ohio 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
  2
    The defendant was also charged with failure to stay within the traffic
lane in violation of General Statutes § 14-236 (1). The state entered a nolle
prosequi with respect to that charge.
  3
    The defendant argues that certain of the court’s factual findings were
erroneous. We disagree. The only fact that was in dispute at the time of the
hearing, as noted by the court, was whether the defendant’s tire that mounted
the sidewalk also went onto the homeowner’s lawn; the court concluded
that it did not.